Exhibit 32.1 CERTIFICATION PURSUANT TO 18 UNITED STATES CODE SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Charles Gary Spaniak, Sr., Chief Executive Officer of Mera Pharmaceuticals, certify that (1) Mera Pharmaceuticals, Inc.’s Form 10-Q for the quarter ended April 30, 2011 fully complies with the requirements of Section 3 (a) or 15 (d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-Q for the quarter ended April 30, 2011 fairly presents, in all material respects, the financial condition and the results of operations of Mera Pharmaceuticals, Inc. Date:July 25, 2012 /s/ Charles Gary Spaniak, Sr. Charles Gary Spaniak, Sr. Chief Executive Officer
